Lathrop, J.
The machine on which the plaintiff was injured was a calender paper machine, so called, which was divided into three sections. The part where he was injured was called a No. 6 machine. There was a space in the frame of the machine, nine inches wide. To the left of this was a wooden roll eight inches in diameter, called the “ idler,” which did not move unless paper was passing over it, and was used only on certain kinds of work, and when not in use was taken out of the machine. Five or six inches to the left was a roll seven inches in diameter, called 0 in the exceptions. Still further to the left were two press rolls, one above the other, the upper one being sixteen inches in diameter and the lower one seventeen inches. These were called in the exceptions D and E. There was a felt which passed over roll 0, and thence between the two press *111rolls. The distance from the floor to the top of the standard in which was the bearing wherein the idler roll revolved was about four feet four inches. The floor of the machine was about two feet above the floor of the room. The plaintiff was about five feet seven inches in height.
According to the plaintiff’s testimony, the paper in passing over the nine inch space broke and ran down to the floor of the machine, and one Murphy, who was in charge of the room, said to him: “ Why the devil don’t you get in there and throw it out ” ; that he put one hand on the standard of the “ idler,” and the other on the next machine, stepped on to the floor of the machine in the nine inch space, and then stooped down to pick up the paper; that in getting down he attempted to put one hand on the roll called the “ idler,” but as that roll was not in place, he got his hand caught between the felt and roll C, and his hand was carried along and injured between the two press rolls.
The principal question in the case is whether the plaintiff was in the exercise of due care. At the time of the accident the plaintiff was between twenty and twenty-one years of age. He had been in the defendant’s employ six weeks. Before that he had been engaged in blacksmithing. He had also worked in an organ factory, and had been a painter. When he first came into the employ of the defendant he worked on a screen at the pulp end of the machine, and was then put to work on the other end of the machine where the paper was cut by revolving knives into the desired size.
While the plaintiff had not worked upon the particular part of the machine where he received his injury, he had assisted in taking out and putting in the rolls, and in arranging the felt. He testified: “As I passed along by the side of the machine, there was n’t any difficulty in my seeing the various cylinders ; there was nothing to conceal them, the side of the machine wasn’t covered up.” From the evidence it appears that the plaintiff was at least of average intelligence ; and that he knew the arrangement of the different parts of the machine and the duties they had to perform.
While the plaintiff testified: “ I did n’t know that if I got my hand between those rollers I was liable to got hurt,” he also *112testified : “ I knew that if I put my hand on the felt and left it there long enough I was liable to get it drawn in between the cylinders, if I was careless enough to leave it out here. ” He also testified: “ I never knew there was any possible way of getting my hand in between the rollers E and D ; I knew if I did I would get hurt.”
It seems to us clear, that if the plaintiff was justified in going into the space by the order of Murphy, or in so interpreting the order, he knew that' he was in close proximity to revolving rolls, where care and diligence were especially required, and that there was a want of that care which the law required him to-exercise, in- thrusting his hand at a right angle in among the rolls in oi'der to get it down. It is obvious,- when we consider his height and the height of the machine, that he could liavegot his hands down with safety before beginning to- stoop down.
Nor can it be said that the language used by Murphy made any difference. Taylor v. Carew Manuf. Co. 140 Mass. 150. Ciriack v. Merchants’ Woolen Co. 146 Mass. 182. Ruchinskzy v. French, 168 Mass. 68, 70.
. The plaintiff had had his arm hurt on one of the cylinders two weeks before, and, as was said in Lowcock v. Franklin Paper Co. 169 Mass. 313, “ whatever his testimony,” he “ must be assumed to have known the danger of his hand being drawn in- and being brought in. contact with the hot inward revolving roll.” See also Stuart v. West End Street Railway, 163 Mass. 391; Robinska v. Lyman Mills, 174 Mass. 432.
It is urged that the plaintiff supposed that roll B -had been put back in the machine. What he knew was that it had been taken out, and he did not know whether it- had been put back or not. If he had used his eyes at . all, he must have seen that it was not in place. It was a roll eight inches in diameter. To assist him in going into the space where he went he put his hand on the standard in which this roll-runs. The slightest attention would have shown him that-the roll was not there.
The view we have taken of the case renders it unnecessary to consider whether there was any negligence on the part of the defendant., ''....
Exceptions overruled'.,